Citation Nr: 1812060	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back condition, to include degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1984.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the appeal was remanded for further evidentiary development.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether bilateral hearing loss is etiologically related to an in-service injury, event, or disease.

2.  The evidence is in equipoise as to whether the Veteran's tinnitus was incurred during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.          §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  In this case, any error in notice or assistance with respect to the claims for tinnitus and bilateral hearing loss is harmless given the favorable determinations.

Legal Standards and Analysis

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service exposure to hazardous noise, including due to his work as a jet A/C servicer, radio operator, and improved system acoustic and nonacoustic operator in the US Navy.  

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.       § 1110, 1131; 38 C.F.R. § 3.303(a).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Hearing loss and tinnitus specifically, as organic diseases of the nervous system, are subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015). 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, the VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.        § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran claims he has hearing loss and tinnitus related to his military service, specifically due to his service as a jet A/C servicer, radio operator, and improved system acoustic and nonacoustic operator.  

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Pure tone threshold levels on July 2010 VA examination reflected bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has provided competent and credible statements regarding currently experiencing ringing in his ears.  Specifically, on July 2010 VA examination, he reported experiencing constant ringing in both ears for over 25 years, a few times a week, for up to 10 minutes each.  Therefore, the Board finds he has a current disability of tinnitus.

As such, the question for the Board is whether the Veteran's bilateral hearing loss or tinnitus either began during active service, or is etiologically related to an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that that Veteran's bilateral hearing loss and tinnitus are etiologically related to the Veteran's active service.  

On the February 2009 Application for Disability Compensation and Benefits, the Veteran indicated he has had bilateral hearing loss and tinnitus since service.  The Veteran's service personnel records indicate that his military occupational specialty (MOS) was as a jet A/C servicer, radio operator, and improved system acoustic and nonacoustic operator, which he has asserted caused him to work on and near active jets and helicopters, to include participating in rescue missions on 4 engine turboprops, with only muff style hearing protection available.   

Of note, the Veteran's complete service treatment records (STRs) are unavailable.  The U.S. Court of Appeals for Veterans Claims (CAVC) has held that in such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

The Board finds that the Veteran experienced an in-service injury, exposure to hazardous noise; namely, jet mechanic, helicopter mechanic, and air crew flying search and rescue missions on 4 engine turboprops.  The Board finds the Veteran's reports of exposure to hazardous noise due to his MOS, and exposure to aircraft engines as a mechanic and an air crewman, to be competent and credible.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  The Veteran's DD Form 214 reflects that he served as a mechanic, air crewman, and radio operator during his time in service.  Therefore, the Board finds the Veteran's description of in-service noise exposure is consistent with the known circumstances of his military service.

The Veteran has asserted that he has had continuous symptoms of bilateral hearing loss and tinnitus since service.  The Board finds the Veteran competent and credible with regard to his claim of experiencing symptoms of bilateral hearing loss and tinnitus in service and continuity of symptoms since service.  There is evidence the Veteran had noise exposure in service.  His assertion that the bilateral hearing loss and tinnitus began during service is consistent with the circumstances of service.  

At a July 2010 VA examination, the examiner opined that the Veteran's current hearing loss was less likely than not related to his service as the effects of traumatic noise exposure are not delayed, and any delayed hearing loss would not be related to in-service acoustic trauma.  In addition, the examiner opined that as tinnitus is secondary to hearing loss, tinnitus is also not related to his in-service noise exposure.  The July 2010 VA examiner cited to an Institute of Medicine report noting that hearing loss due to noise trauma appears soon after the exposure to noise.  In addition, the VA examiner disregarded the Veteran's competent and credible testimony that tinnitus began in service.  

The August 2016 Board decision found these opinions inadequate and remanded for an opinion from a VA audiologist or otologist.  In a November 2016 opinion, a VA audiologist opined that there was insufficient evidence from longitudinal studies to determine whether permanent noise-induced hearing loss can develop later in one's life, after the cessation of the noise exposure.  In addition, the audiologist opined that the configuration of the Veteran's hearing loss is inconsistent with exposure to high intensity noise and more consistent with genetic or other disease process.  While the audiologist explained her rationale was in-part due to the configuration of the Veteran's hearing loss, she also relied on the lack of objectively verified noise exposure in service.  Further, as for tinnitus, the examiner opined that in the absence of objectively verifiable noise injury, as the full STRs are unavailable, the association between claimed tinnitus and noise exposure cannot be assumed.  As noted above, as the Veteran's STRs have been found unavailable, it is not possible to objectively verify whether the Veteran had a specific noise injury in service; however, the evidence reflects that he was exposed to noise in service.  

In October 2017, the Board forwarded the Veteran's claims file for a Veterans Health Administration (VHA) expert opinion.  

In a February 2018 opinion, the VHA audiologist noted that the claims file was reviewed in conjunction with the opinion provided; to include the Veteran's in-service noise exposure as a radio operator, jet and helicopter mechanic, and air crewman.  The specialist explained that while it is not possible to determine whether there has been a threshold shift while the Veteran was on active duty, based on post-service audiometric testing in January 1985 reflecting increased thresholds at 3000 and 4000 Hz bilaterally, it is plausible that the Veteran experienced a threshold shift while in service.  The specialist concluded that, based on evaluation of all of the evidence, consideration of lay statements, and the unavailability of STRs, it is at least as likely as not that the Veteran's hearing loss is related to his service.  The specialist also opined that the Veteran's tinnitus was at least as likely as not related to his in-service noise exposure as the reported time of onset was consistent with active duty and conceded noise exposure.  Further, she noted that tinnitus can occur without hearing loss.  

As the July 2010 and November 2016 VA examiners both failed to consider the Veteran's competent and credible lay statements regarding acoustic trauma in service and allegations of continuity of symptomatology in creating their opinions regarding the etiology of the Veteran's bilateral hearing loss and tinnitus, the Board finds these opinions have little probative value as to the question of a nexus between the Veteran's current disabilities and his in-service noise exposure.  

The Board finds the February 2018 VHA opinion to be the most persuasive medical evidence of record.  The specialist considered the medical evidence of record, available portions of the Veteran's military record, and the Veteran's lay statements regarding the onset of symptoms of hearing loss and tinnitus and found the Veteran's bilateral hearing loss and tinnitus is more likely than not related to his military service.  Therefore, the Board places the greatest weight of probative value on the February 2018 VHA opinion.  

In sum, the Veteran has been diagnosed with bilateral hearing loss and tinnitus, and was exposed to hazardous noise in service.  The persuasive medical evidence of record supports a finding that the Veteran's bilateral hearing loss and tinnitus is related to his in-service noise exposure.  Further, the Board finds the Veteran's statements that he has been experiencing hearing loss and tinnitus since his discharge from service to be competent and credible.  Therefore, they have significant probative value.  As such, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


REMAND

The Veteran also claims that he has a low back disability from an in-service injury.  The matter was remanded in August 2016, but must be remanded again for additional development.  

The record reflects that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  In March 2009 correspondence, the Veteran indicated that Social Security had a complete copy of his records.  In a May 2009 letter from SSA, submitted by the Veteran, SSA indicated that the Veteran was in receipt of disability benefits.  However, the claims file does not contain any of the medical records to which the Veteran and the letter from SSA allude.  Therefore, on remand, all records pertaining to the Veteran's award of SSA disability benefits should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The record also reflects that the Veteran pursued a Workers Compensation claim around or after a workplace injury to his back in October 2000.  The Veteran has submitted consistent lay statements indicating that he was not awarded workers compensation benefits for the injury on the job in 2000 because he had a pre-existing injury from his time in service.  Therefore, on remand, the RO must request that the Veteran provide an authorization for VA to obtain a complete copy of any records related to a workers compensation claim pertaining to the Veteran from around October 2000.  

Finally, the record reflects that the Veteran has received VA and private treatment for his claimed low back disability.  On remand, any updated VA treatment records from February 2009 should be obtained and associated with the claims file.  In addition, with any necessary help from the Veteran, obtain and associate any identified private records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from July 2010 to the present.

2.  After obtaining any necessary authorization from the Veteran, attempt to obtain the complete treatment records from any identified private treatment providers and any records associated with a post-service worker's compensation claim, including any medical records, or determinations made on such claim.  

3.  Obtain from the SSA complete copies of all records pertaining to the Veteran's award of SSA disability benefits, including the decision awarding such benefits and all medical evidence considered in making the decision.  

4.  All attempts to secure the records requested in items 1 through 3 must be documented in the claims file.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

5.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


